Order issued October 29     ,   2012




                                             In The
                                (L-nttrt Lif j.iiIji
                        fiftIi Jitrirt nf Iixa at aIIa
                                       No. 05-12-01286-CV

                     IN RE ALICE LONGFELLOW, ET AL, Relators

                Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-02900


                                         ORDER
                        Before Justices Morris. Richter. and Lang-Miers

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of mandamus.

We ORDER that relators bear the costs of this original proceeding.




                                                    JOSEPXI B. MbRRIS
                                                    LJ8tiCE